Citation Nr: 1421016	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a service-connected acquired psychiatric disability.  

2. Entitlement to a disability rating in excess of 20 percent for a service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 2002 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in St. Louis, Missouri, on brokerage for the RO in Detroit, Michigan, which retains original jurisdiction. 

The Veteran testified before the undersigned at a May 2012 hearing at the RO.  A transcript has been associated with the file.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  38 C.F.R. § 20.1304 (2013). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. The Veteran's service-connected acquired psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity throughout the period on appeal.  



2. The earliest date as of which it is factually ascertainable that an increase in the severity of the Veteran's psychiatric disability had occurred is May 19, 2009.  

3.  Prior to April 30, 2012, the Veteran's service-connected back disability has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the thoracolumbar spine.

4.  The Veteran's service-connected back disability has been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less as of April 30, 2012.  

5. Throughout the period on appeal, the Veteran has suffered from an objective neurologic abnormality associated with her service-connected back disability, manifested by mild incomplete paralysis of the sciatic nerve.    


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 50 percent, but no higher, for an acquired psychiatric disability are met as of May 19, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(o)(2);  4.130 (2013).

2. Prior to April 30, 2012, the criteria for a disability rating is excess of 20 percent are not met for the Veteran's service-connected back disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243 (2013).

3.  The criteria for a disability rating of 40 percent, but no higher, for a back disability are met as of April 30, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243 (2013).  

4. The criteria for a separate disability rating of 10 percent, but no higher, for impairment of the sciatic nerve have been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased rating for her service-connected acquired psychiatric disability and back disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  A November 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's increased rating claims in May 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records into 2012 are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the above claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The RO provided the Veteran with VA psychiatric and musculoskeletal examinations in November 2009.  As discussed below, the Veteran's November 2009 psychiatric examination, as well as VA treatment records, reflects that she was entitled to a 50 percent disability rating for her acquired psychiatric disability at the time of the examination.  The Veteran's November 2009 musculoskeletal examination appears on review to accurately and thoroughly reflect the Veteran's back disability symptoms at that time, although private treatment records from several years later show a worsening of the Veteran's back disability.

The November 2009 VA psychiatric and musculoskeletal examination reports are thorough and supported by VA and private treatment records.  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular ratings are adequate to rate the Veteran's service-connected disabilities.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The examinations in this case are an adequate basis on which to adjudicate the claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends that she is entitled to a disability rating in excess of 30 percent for her service-connected acquired psychiatric disability and a disability rating in excess of 20 percent for her service-connected back disability.  She asserts that symptoms of both disabilities have worsened to a compensable degree.  

For the reasons that follow, the Board concludes an increased rating of 50 percent, but no higher, is warranted for the Veteran's acquired psychiatric disability.  The Board finds a 50 percent rating is warranted from May 19, 2009, the first date as of which it is factually ascertainable that an increase in the severity of the Veteran's acquired psychiatric disability had occurred.   See 38 C.F.R. § 3.400(o)(2).  The Board further finds that an increased rating of 40 percent, but no higher, is warranted for the Veteran's back disability from April 30, 2012.  In addition, the Board finds a separate 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, as the Veteran has suffered this objective neurologic abnormality associated with her service-connected back disability throughout the period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155  (West 2002 & Supp. 2013); 38 C.F.R. § 4.1  (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

A. Psychiatric Disability

The Veteran's service-connected acquired psychiatric disability, diagnosed as chronic adjustment disorder and described by the Veteran as an anxiety disorder, is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra. 

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Multiple GAF scores have been assigned in the evidence of record.  At the Veteran's initial VA psychiatric examination in October 2007, the examiner assigned two GAF scores, indicating the GAF score for the Veteran's chronic adjustment disorder was 65, and that her overall GAF score was 55.  At the Veteran's November 2009 VA psychiatric examination, the examiner assigned a GAF score of 50.  In a March 2010 opinion requested by VA, the November 2009 examiner estimated the Veteran's current GAF score for her chronic adjustment disorder was 55.  Assignment of this GAF score was not based on examination of the Veteran.  

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  See Richard v. Brown, supra.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41 to 50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

The Veteran's GAF scores ranging from 50 to 65 generally indicate moderate symptoms or moderate difficulty in social or occupational functioning.  They do not tend to show deficiencies in most areas or total impairment.  The Board notes the Veteran filed her claim for an increased rating in June 2009.  The Veteran's GAF score decreased from 65 for her chronic adjustment disorder at her October 2007 VA examination to 50 at her November 2009 examination, indicating a significant worsening of her psychiatric symptoms and a decrease in her occupational and social functioning.  

The evidence relevant to the appeal period consists of the Veteran's VA treatment records and examinations, her hearing testimony and statements, and copies of emails to her employer which the Veteran submitted regarding frequent absences from work.  

As noted above, the Veteran's initial VA psychiatric examination took place in October 2007, more than one year prior to the Veteran's increased rating claim.  At that time, the Veteran presented as alert and oriented, with some depression and anxiety.  She complained of intrusive thoughts, occasional sleep disturbance, and occasional anxiety attacks and depression.  She was not suicidal or homicidal, and did not suffer from hallucinations or delusions.  She reported she found her VA psychotherapy useful, and that she was taking regular psychiatric medications.  The examiner reported his impression that the Veteran had chronic adjustments problems since her separation from service.  The examiner assigned a GAF score of 65 for the Veteran's chronic adjustment disorder, but assigned a separate GAF score of 55 reflecting her overall functioning.  

The Veteran's VA treatment records contain a September 2008 note which reflects that she had recently stopped taking one of her psychiatric medications.  She reported she had discontinued the medication because she had lost her job and was not in school so she had no stress.  The Veteran denied that she was depressed, but reported occasional episodes of depression at night.  She denied feeling helpless or hopeless, and said her anxiety level was "pretty good."  The Veteran reported continued memory, attention and concentration problems, and described regular heavy alcohol use.  The provider noted no psychotic trends, and diagnosed mild depression and anxiety.  The provider indicated the Veteran was not a danger to herself or others.  Due to the Veteran's alcohol use, the provider proposed and the Veteran agreed to discontinue her psychiatric medications.

A January 2009 VA treatment record reflects that the Veteran had been feeling anxious about school and requested an anti-anxiety medication.  However, by the time of her appointment she felt she did not need the medication and was adjusting to her school environment.  The Veteran reported occasional depression and tearful episodes every other day.  She reported having lost interest in things she enjoyed, such as going out with friends, and that she was afraid to go out in public.  The examiner noted the Veteran had mild anxiety, and suggested she might benefit from an antidepressant although she was not currently interested in taking medication for daytime anxiety or depression.  

A May 2009 VA psychotherapy treatment note shows the Veteran had contacted her therapist and requested to come in immediately.  The Veteran reported she was "scared to death of leaving the house."  She further reported that she had overwhelming anxiety and nothing was helping to relieve it.  The Veteran presented with a flat affect and depressed mood.  She was sullen, tearful, and removed, and her insight and judgment were limited.  She continued to deny suicidal or homicidal ideation, and there was no evidence of psychosis.  The therapist provided a diagnosis of panic disorder with agoraphobia.  

After filing her June 2009 increased rating claim, the Veteran was afforded a second VA psychiatric examination in November 2009.  On examination, the Veteran presented with psychiatric symptoms including anxiety attacks, sleep disturbance, intrusive thoughts and flashbacks from the military, and social isolation and avoidance.  The Veteran presented as alert and oriented, with an anxious mood and adequate dress and hygiene.  Her thinking was logical and coherent, and denied suicidal or homicidal ideation.  She described many social phobias and social avoidance since leaving the military, and the examiner noted significant social dysfunction.  The examiner also noted the Veteran had some employment dysfunction and difficulty relating to people as a result of her chronic adjustment disorder.  As noted above, the examiner assigned a GAF score of 50.  

In March 2010, the November 2009 VA examiner was asked to provide a clarifying opinion regarding the psychiatric diagnoses he assigned.  The examiner had noted the Veteran met the DSM-IV diagnostic criteria for non-combat related posttraumatic stress disorder (PTSD), due in part to the stressor of sexual harassment in the military and in part to childhood abuse.  In the March 2010 clarifying opinion, the examiner noted that the Veteran's PTSD secondary to military and childhood stressors was stable at the time he examined her, and did not affect the GAF score of 50 assigned at the November 2009 examination.  The examiner stated that the Veteran's in-service stressor for PTSD could not be verified, and thus PTSD was only a provisional diagnosis.  On the basis of the information that the Veteran was still gainfully employed and in a relationship, the examiner 'estimated' that the Veteran's current GAF score was 55 for her chronic adjustment disorder.  As noted above, this GAF score was not based on contemporaneous examination of the Veteran.  

In her September 2010 Notice of Disagreement, the Veteran reported that her anxiety was worst when she had issues with new pain medication, low back pain or appointments for her service-connected disabilities.  The Veteran stated that she became so nervous when asking her supervisor for time off to attend her appointments, she either burst into tears in front of him or went to the restroom to cry.  She reported that she avoids telling her primary care physician about her psychiatric symptoms so that the physician does not schedule another appointment which will require the Veteran to miss work.  The Veteran further reported that she had been fired from her previous job, which she held for over three years, due to poor attendance because she had to attend so many appointments for her service-connected disabilities.  The Veteran included copies of email messages she had sent to her supervisor requesting time off to attend her frequent VA medical appointments.  

At her May 2012 Board hearing, the Veteran testified that she was afraid of male authority figures, and that she had a fear of authority and of people in general.  She stated that she avoids going out in public and stays home.  She reported that she has anxiety attacks 3 to 4 days per week, and that when these occur, she takes medication which leaves her "bland" for the rest of the day.  The Veteran testified that she tried to avoid her co-workers and supervisor because she believed they could sense her anxiety and she wanted to be alone when having an attack.  She reported she would sometimes cry in front of them and believed they judged her and thought bad things about her.  

The Veteran testified that her psychiatric symptoms caused her to talk and think slower than she normally would, and that she had difficulty focusing.  She reported that her symptoms significantly impacted her productivity at work, and that she was motivated to do housework or other productive activity approximately one day per week.  She reported that she avoided activities such as grocery shopping because of her anxiety about being around other people, and she stated she had not seen a friend in at least three months.  The Veteran submitted a list of her psychiatric symptoms following the hearing, in which she reported that she also had memory problems, a poor mood, and was always suspicious that others were plotting against her or upset with her.  

The Board finds the Veteran's acquired psychiatric disability is productive of social and occupational impairment with reduced reliability and productivity, but not with deficiencies in most areas or total impairment.  The Veteran has continuously suffered from symptoms such as a flattened affect, panic attacks more than once a week, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  There is no evidence that the Veteran has ever suffered from symptoms such as impaired abstract thinking, or circumstantial, circumlocutory or stereotyped speech.  The Veteran has complained of memory problems, although no impairment in memory was detected on her clinical examinations.  The Veteran has also reported difficulty in understanding complex commands or questions, although such problems do not appear on her examinations or in her VA treatment records.  

The Veteran reported losing a prior job due to poor attendance because she had to attend so many medical appointments for her service-connected disabilities.  The November 2009 VA examiner noted the Veteran had employment dysfunction as a result of her psychiatric symptoms.  However, the evidence of record shows at the time of her May 2012 hearing, the Veteran had been continuously employed in a full-time federal government position for over three years.  

The Veteran is clearly concerned about the amount of time lost from work due to attending healthcare appointments, and testified that requesting time off makes her very anxious.  However, in her September 2010 Notice of Disagreement she reported that her supervisor considers her appointments to be normal, and there is no evidence that her psychiatric symptoms have resulted in any disciplinary action or other adverse determinations at work.  The Board acknowledges that the Veteran's anxiety attacks and crying at work are certainly difficult for her, but the evidence reflects her ability to effectively cope with these symptoms while maintaining full-time employment. 

The Veteran has reported on several occasions that she no longer sees friends, and that she had not seen a friend in at least three months.  She reported that she simply stays home, and avoids going out in public due to her fear of being around other people.  She has reported avoiding activities such as grocery shopping because other people will be around her, and that she was terrified to leave the house.  In May 2009, her VA psychotherapist assigned a diagnosis of panic disorder with agoraphobia.  

The Board finds that the evidence of record reflects occupational and social impairment with reduced reliability and productivity.  While the Veteran's psychiatric symptoms may impact her functioning in the workplace, she has successfully maintained full-time employment for several years.  The Veteran's isolation and fear of going out in public do cause social impairment, although she maintained a long-term relationship and is able to interact with others in the workplace and to complete activities of daily living.  Reduced reliability and productivity appears consistent with the Veteran's symptoms and with the GAF scores ranging from 50 to 65, which decreased significantly following the Veteran's increased rating claim and which generally reflect moderate symptoms.    

The Board finds that May 19, 2009, is the first date contained in the evidence of record as of which it is factually ascertainable that an increase in the severity of the Veteran's acquired psychiatric disability had occurred.  The treatment record of this date shows the Veteran was clearly experiencing anxiety and depression to a greater degree than is reflected in earlier treatment records and examination reports.  This was the first occasion on which the Veteran presented with a flattened affect and depressed mood, which continued in later assessments.  

May 19, 2009 was also the first occasion on which the Veteran presented with limited insight and judgment, which again persisted through later assessments.  Earlier treatment notes and examinations noted the Veteran was able to maintain a sense of humor, but as of the May 19, 2009 treatment note she was sullen, tearful and removed.  Her long-term VA psychotherapist provided a new diagnosis of panic disorder with agoraphobia on this date.  Therefore, the Board finds that as the Veteran's increased rating claim was received in June 2009 and the earliest date it was factually ascertainable that her psychiatric disability increased in severity was within a year prior to the date of receipt, she is entitled to an effective date of May 19, 2009 for the grant of a 50 percent rating.  See 38 C.F.R. § 3.400(o)(2).  

The evidence does not show the Veteran's psychiatric symptoms have caused total impairment or deficiencies in most areas at any time during the period on appeal.  No symptoms commensurate with a 70 percent rating have been noted in the Veteran's VA treatment records or examinations. The Veteran has reported difficulty in adapting to stressful circumstances such as work, and her VA treatment records show that she at one point reported anxiety when starting a course at school, but felt that she had adjusted after the first few weeks and refused anxiety medication at that time.  As noted above, the Veteran's psychiatric symptoms may affect her occupational functioning.  However, she has been able to maintain full-time employment for several years and has not reported any incidents at work with her supervisor or co-workers other than crying in front of them.  

Furthermore, although the Veteran may have some difficulty establishing and maintaining relationships due to her social isolation and her fear of going out in public, there is no evidence indicating she is entirely unable to form or maintain such relationships.  The Veteran is able to function among other people in the workplace and to complete her activities of daily living.  The evidence of record also shows the Veteran maintained a long-term relationship during the period on appeal.  The Veteran's GAF scores overall do not indicate deficiencies in most areas.  As the Veteran does not have deficiencies in most areas, the Board finds that the criteria for a 70 percent rating are not met. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013) (holding that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  

The Board finds that the criteria for a 50 percent rating, but no more, are met for the Veteran's acquired psychiatric disability, and that a 50 percent rating is warranted as of May 19, 2009.  See 38 C.F.R. §§ 3.400(o)(2);  4.130.    

B. Back Disability

Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's service-connected back disability is rated as 20 percent disabling under Diagnostic Code (DC) 5237-5243.  The diagnostic codes for lumbosacral strain and intervertebral disc syndrome have been combined to most accurately reflect the Veteran's back disability symptoms.  See 38 C.F.R. § 4.71a, DC 5235-5243.  

Under the Formula, a 20 percent evaluation requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.   Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The Veteran does not allege and the medical evidence of record does not show ankylosis of the thoracolumbar spine.  The Veteran was not found to have ankylosis on her November 2009 VA examination.  The Veteran's private and VA treatment records contain no indications of ankylosis.   The Board finds the Veteran does not have ankylosis of the thoracolumbar spine.  

Following her May 2012 Board hearing, the Veteran submitted private physical therapy treatment records dated April 30, 2012.  The records contain range of motion findings showing that forward flexion of the Veteran's thoracolumbar spine was limited to 25 degrees on examination.  Under 38 C.F.R. § 4.71a, DC 5235-5243, a 40 percent evaluation is warranted when the evidence of record shows forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

As this evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less on April 30, 2012, a 40 percent evaluation is warranted for the Veteran's service-connected back disability as of this date.  

The Veteran's lumbar herniated disc disability is considered, in the alternative, under the Diagnostic Code 5243 for intervertebral disc syndrome, to the extent that such code provides for higher ratings that those herein assigned or upheld.  Under this regulation, a rating of 40 percent may be assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a 60 percent rating may be assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran has not reported and the evidence of record does not show she has suffered any incapacitating episodes during the period on appeal.  There are no reports of incapacitating episodes or prescribed bed rest in the Veteran's VA or private treatment records, and the Veteran did not report any during her November 2009 VA examination.  

The Board has considered the application of the DeLuca factors.  The Veteran has complained of moderate daily pain with stiffness, weakness, fatigue and limited motion.  The Veteran's November 2009 VA examination noted that painful motion of the thoracolumbar spine was present following repetitive range of motion testing.  However, pain, by itself, throughout a joint's range of motion does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain is part of the General Ratings Formula, and the Veteran's ratings as upheld or herein (20 percent assigned (20 percent prior to April 30, 2012, and 40 percent thereafter) was based, at least in part, on the observed and measured range of motion following repetitive motion testing.  Therefore, the Board finds that a higher disability evaluation is not warranted on the basis of functional loss due to pain or due to fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for ratings in excess of the 20 percent rating upheld and 40 percent awarded herein.   However, the Board finds the Veteran is entitled to a separate rating for an associated objective neurologic abnormality.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code. Id., at Note (1).  The Veteran expressly denied bowel or bladder impairment at her April 2012 initial physical therapy evaluation.  There is no evidence of record indicating the Veteran has ever reported bowel or bladder impairment.  However, the Veteran has consistently complained of numbness, tingling, and weakness in her left leg and foot throughout the period on appeal.  

At her November 2009 VA examination, the Veteran reported a history of leg and foot weakness, numbness, and paresthesias.  On examination, she was found to have impaired sensation in her left leg on the "light touch" sensory test.  The examiner noted the Veteran's report of decreased monofilament sensation at anterior and lateral aspects of the left thigh and her reports that her left foot often became numb.  Although the Veteran was noted to have impaired sensation in the left leg as stated above, the examiner concluded there was "no indication of impaired sensation or paresthesia during clinical examination."  The examiner went on to observe that the Veteran was approximately three months pregnant at the time of the examination, and stated that pressure on the spine and nerves would increase as the pregnancy progressed and could affect the Veteran's sensation and the sensory changes she was experiencing.  

The Veteran has consistently asserted that she experienced numbness, tingling and weakness in her left leg and foot throughout the period on appeal, both before and after her pregnancy.  The Veteran submitted an October 2010 MRI report, showing she reported pain, numbness and tingling radiating through the left leg.  The MRI report indicates a pinched nerve in the Veteran's lumbar spine.  The Veteran's April 2012 physical therapy records indicate loss of strength in the Veteran's left leg and reflect the Veteran's continued reports of numbness, weakness, and tingling in her left leg and foot.  While the Veteran's reports of difficulty with daily activities, including housework, were noted; but it was also notes that she worked full-time. The Veteran continued to report the same symptoms of a neurologic abnormality associated with her service-connected back disability at her May 2012 Board hearing.  

The Board finds the Veteran has suffered from an objective neurologic abnormality associated with her service-connected back disability throughout the period on appeal, and thus a separate rating is warranted.  The Veteran has consistently reported symptoms of weakness, numbness and tingling through her left leg and foot.  On clinical examination, the Veteran has been found to have impaired sensation and loss of strength in the left leg.  An MRI of the Veteran's lumbar spine indicated a pinched nerve.  Therefore, the Board finds the diagnostic code most closely analogous to the Veteran's neurologic abnormality is DC 8520, which evaluates impairment of the sciatic nerve.  

Under DC 8520, a 10 percent rating is warranted for "mild" incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for "moderate" incomplete paralysis, a 40 percent rating for "moderately severe" incomplete paralysis, and a 60 percent rating for "severe" incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  

The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision as to which term best characterizes the severity of the Veteran's disability after evaluating the evidence.  38 C.F.R. § 4.6.  

The Veteran has never reported, and no evidence of record indicates, that she has suffered complete paralysis of the sciatic nerve or muscular atrophy at any time during the period on appeal.  Therefore, the Board must determine whether the Veteran's incomplete paralysis of the sciatic nerve is "mild," "moderate" or "moderately severe."  The Board finds the Veteran's incomplete paralysis of the sciatic nerve is best characterized as "mild."  The Board observes that if the incomplete paralysis of the nerve was more pronounced, the various medical records would likely have been able to elicit a more clear indication of impairment on clinical examination.  While the Veteran's reported problems with conducting daily activities are acknowledged, the Veteran remains able to work full-time.  The Veteran has reported that her left leg and foot often go numb and that she gets the sensation her leg has "fallen asleep" on a daily basis.  And there has been demonstrated reduction of strength in 2012.  However, she has not reported any more serious impairment at any time during the period on appeal.  Therefore, after careful review of all the evidence, as summarized above, the Board finds "mild" incomplete paralysis of the sciatic nerve is the most appropriate characterization of the Veteran's objective neurologic abnormality associated with her service-connected back disability.  A separate disability rating of 10 percent is warranted.  See 38 C.F.R. § 4.124a, DC 8520.  

Based on the above, the Board finds that no higher rating is warranted under the General Ratings Formula for the Veteran's service-connected back disability and associated objective neurologic abnormalities.  See 38 C.F.R. §§ 4.71a, DC 5235-5243; 4.124a, DC 8520.  

III. Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted for either of the Veteran's service-connected disabilities on appeal.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's service-connected disabilities are not inadequate.  The Veteran's reported psychiatric symptoms are squarely within the anticipated symptoms of the General Ratings Formula for Psychiatric Disabilities.  Although the Veteran endorses some of the symptoms for a rating in excess of 50 percent, such as difficulty adapting to stressful circumstances, the application of the ratings schedule is not thwarted.  Regarding the Veteran's back disability, the Board notes that the Veteran has complained of moderate daily pain with stiffness, weakness, and limited motion, as well as numbness and tingling in the left leg and foot.  All these symptoms have been anticipated by the diagnostic codes used to rate the Veteran's back disability and its associated objective neurologic abnormality.     

The General Ratings Formula is meant to be a totality of circumstances test, which is the method used by the Board above.  The evidence does not show that her disabilities affect her employability in ways not contemplated by the ratings schedule, and does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  There is no reason that mere endorsement of symptoms associated with a higher rating invalidates the balancing test used by the Formula.  The Veteran does not argue such and there is no other evidence to suggest that the schedular rating is defeated by the presence of these symptoms.  The Veteran merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disabilities that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for her service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot. See Thun, supra.    

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged." Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 50 percent for an acquired psychiatric disability, the criteria for a rating in excess of 40 percent for a back disability, and the criteria for a rating in excess of 10 percent for an associated neurologic abnormality, have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for a disability rating higher than 50 percent on a schedular basis, and on an extraschedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

From May 19, 2009, entitlement to a disability rating of 50 percent, but no higher, for an acquired psychiatric disability is granted.  

Prior to April 30, 2012, entitlement to a disability rating in excess of 20 percent for a back disability is denied.

From April 30, 2012, entitlement to a disability rating of 40 percent, but no higher, for a back disability is granted.  

For the entirety of the appeal period, Entitlement to a disability rating of 10 percent, but no higher, for mild incomplete paralysis of the sciatic nerve is granted. 



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


